Citation Nr: 1102715	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-00 126A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a 
September 2003 rating decision that denied service connection for 
tinnitus.  

2.  Entitlement to an effective date earlier than July 1, 2003 
for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran served on active duty from January 1967 to March 
1969.  

This appeal comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The Veteran appealed the RO's denial of his March 2006 
CUE claim to the Board.    

With respect to the earlier effective date issue on appeal, this 
issue stems from the RO's assignment of an effective date for the 
award of service connection for tinnitus in the May 2006 rating 
decision on appeal.  The Veteran then filed a June 2006 Notice of 
Disagreement (NOD) with this decision.  The RO responded in a 
December 2006 rating decision by granting an earlier effective 
date.  Still, the Veteran and his representative have continued 
to express disagreement with the July 1, 2003 effective date 
assigned for tinnitus.  See e.g., September 2010 Informal Hearing 
Presentation (IHP).  Based on the U.S. Court of Appeals for 
Veterans Claims (Court's) decision in Manlincon v. West, 12 Vet. 
App. 238, 240-41 (1999), the Board is remanding the effective 
date issue to the RO for the issuance of a Statement of the Case 
(SOC).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

First, based on the Court's decision in Manlincon, 12 Vet. App. 
at 240-41, a remand is required for the RO to send the Veteran a 
SOC with respect to the issue of an effective date earlier than 
July 1, 2003 for the grant of service connection for tinnitus.  
In this regard, the RO granted service connection for tinnitus at 
10 percent in a May 2006 rating decision, assigning an effective 
date of January 11, 2006.  The Veteran then submitted a June 2006 
letter, within one year of notification of that rating decision, 
expressing dissatisfaction with the decision.  The RO responded 
in a December 2006 rating decision by granting an earlier 
effective date of July 1, 2003.  Regardless, the Veteran and his 
representative have continued to argue that the effective date 
for tinnitus should be retroactive to May 1977.  See March 2006 
CUE claim; September 2010 IHP.  The question here is whether the 
June 2006 letter constitutes a timely NOD with the effective date 
assigned for tinnitus.  With respect to a NOD, a written 
communication from a claimant or his or her representative 
expressing dissatisfaction or disagreement with an adjudicative 
determination by the RO and a desire to contest the result will 
constitute a NOD.  38 C.F.R. § 20.201.  While special wording is 
not required, the NOD must be in terms that can be reasonably 
construed as a disagreement with that determination and a desire 
for appellate review.  Id.  A Veteran must file a NOD with a 
determination by the RO within one year from the date that the 
mailed notice of the determination.  38 C.F.R. § 20.302(a).  

In the present case, the June 2006 statement is clearly 
tantamount to a timely NOD as to the effective date assigned for 
tinnitus.  38 C.F.R. § 20.201.  See Gallegos v. Gober, 283 F.3d 
1309 (Fed. Cir. 2002) (assuming that the Veteran desired 
appellate review, meeting the requirement of section 38 C.F.R. 
§ 20.201 was not an onerous task).  See, too, Acosta v. Principi, 
18 Vet. App. 53, 60 (2004); Beyrle v. Brown, 9 Vet. App. 24, 27 
(1996); Hamilton v. Brown, 4 Vet. App. 528, 531 (1993) (en banc), 
aff'd, 39 F.3d 1574, 1584-85 (Fed. Cir. 1994).  The file, 
however, does not reflect that a SOC has been issued concerning 
this effective date issue pursuant to Manlincon, 12 Vet. App. at 
240-41.  A remand is required for this purpose.  

Second, the other issue on appeal of CUE in a September 2003 
rating decision is inextricably intertwined with the Veteran's 
claim of entitlement to an earlier effective date for service 
connection for tinnitus.  That is, a favorable determination on 
the earlier effective date claim could significantly impact the 
outcome of the CUE claim on appeal.  Some claims are so 
intimately connected that they should not be subject to piecemeal 
decision-making or appellate litigation.  Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  Thus, the RO must readjudicate the 
CUE claim at issue once it adjudicates his earlier effective date 
claim.  See Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).  

With regard to the CUE claim, the Board sees that the RO has 
adjudicated two separate CUE issues during the course of the 
appeal:  (1) CUE in a September 2003 rating decision and (2) CUE 
in a May 1977 rating decision.  See May 2006 rating decision vs. 
December 2006 SOC.  Specifically, the only valid CUE issue on 
appeal is CUE in the September 2003 rating decision.  See 
Veteran's actual March 2006 CUE claim.  

With regard to the RO's incorrect adjudication of CUE in a May 
1977 rating decision, as a matter of law, the May 1977 rating 
decision was appealed to the Board and subsumed by a supervening 
November 1977 Board decision.  When a rating decision is deemed 
subsumed by a supervening Board decision, then as a matter of law 
the rating decision cannot be the subject of a claim of CUE.  
Rather, in such a case, the claimant "must proceed before the 
Board and urge that there was clear and unmistakable error" in 
the Board decision.  Brown v. West, 203 F.3d 1378, 1381 (Fed. 
Cir. 2000).  See also 38 C.F.R. § 20.1104; Olson v. Brown, 5 Vet. 
App. 430, 432-33 (1993); Talbert v. Brown, 7 Vet. App. 352, 355 
(1995) [prior RO decisions which are affirmed by the Board are 
subsumed by the final appellate decision].  As of yet, there has 
been no allegation of CUE in the November 1977 Board decision.  
Therefore, the issue of CUE in an earlier May 1977 rating 
decision is not a valid CUE claim.  In fact, it was never on 
appeal in the present case.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his 
representative a SOC on the issue of whether 
he is entitled to an effective date earlier 
than July 1, 2003 for the grant of service 
connection for tinnitus.  Give him time to 
perfect an appeal of this claim by filing a 
timely Substantive Appeal (VA Form 9 or 
equivalent).  Only if he does appeal should 
this claim be returned to the Board for 
further appellate consideration.  

2.  After completion of the above, and any 
additional notice or development deemed 
necessary, readjudicate the claim of CUE in a 
September 2003 rating decision that denied 
service connection for tinnitus.  Do not 
readjudicate the issue of CUE in a May 
1977 rating decision, since as a matter 
of law this issue cannot be on appeal 
due to the supervening November 1977 
Board decision.  If the CUE claim is not 
granted to the Veteran's satisfaction, send 
him and his representative a supplemental SOC 
(SSOC) and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.   

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§5109B, 7112 (West Supp. 
2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


